Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7th 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Courtney White and Kurt Lockwood on May 21st 2021.

Claims 1, 12 and 16 are amended as follows: 

1.	A medical device for establishing a fluid flow path across adjacent tissue of a first luminal region of a body and a second region of the body, comprising:
 	an anchor comprising a filament braid with a central lumen, the anchor having a first length in a radially constrained configuration, the anchor transitionable between the radially constrained  which is at least 40% less than the first length;
the preformed configuration comprising a middle segment of the central lumen and a proximal end and a distal end of the central lumen flaring radially outward to form a proximal flange structure along the proximal end and a distal flange structure along the distal end;
wherein the middle segment extends along an entire length of the central lumen between the proximal flange structure and the distal flange structure and comprises a substantially constant diameter, and wherein the medical device in the preformed configuration is configured to allow sustained drainage of fluid flow through the middle segment;
wherein the proximal flange structure includes an atraumatic tissue apposing surface adjacent to the middle segment and the distal flange structure includes an atraumatic tissue apposing surface adjacent to the middle segment, to appose the adjacent tissue of the first luminal region and the second region therebetween along the middle segment;
wherein each of the proximal and distal flange structures has an open end at least as great as the diameter of the middle segment; and 
wherein each of the proximal and distal flange structures has a diameter that is at least substantially 1.5 times the diameter of the middle segment in the preformed configuration. 
12.	A medical device for placement across adjacent tissue of a first luminal region of a body and a second region of the body to form a fluid drainage path therebetween, comprising:
an anchor comprising a filament braid with a central lumen, the anchor having a first length in a radially constrained configuration, the anchor transitionable between the radially constrained configuration and a preformed configuration, the anchor having a second length in the preformed configuration which is at least 40% less than the first length;
the preformed configuration comprising a middle segment of the central lumen and a proximal end and a distal end of the central lumen flaring radially outward to form a proximal flange structure along the proximal end and a distal flange structure along the distal end;
wherein the middle segment extends along an entire length of the central lumen between the proximal end and the distal end;
wherein a diameter of the middle segment is substantially constant along substantially the entire length of the middle segment;

wherein the proximal flange structure includes an atraumatic tissue apposing surface adjacent to the middle segment and the distal flange structure includes an atraumatic tissue apposing surface adjacent to the middle segment, to appose the adjacent tissue of the first luminal region and the second region therebetween along the middle segment; and 
wherein each of the proximal and distal flange structures has a diameter that is at least substantially 1.5 times the diameter of the middle segment in the preformed configuration.
16.	A tissue anchor to appose adjacent tissue layers of a first luminal body and a second body in a patient, comprising: 
a body formed of a filament braid, said body having an elongated tubular configuration and a foreshortened configuration where a proximal end of the body radially expands into a proximal flange structure and a distal end of the body radially expands into a distal flange structure leaving a cylindrical saddle region therebetween;
wherein the cylindrical saddle region extends along an entire length of the body between the proximal flange structure and the distal flange structure;
wherein a diameter of the cylindrical saddle region is substantially constant along substantially the entire length of the cylindrical saddle region;
wherein each of the proximal and distal flange structures has an open end with a diameter at least as great as the diameter of the cylindrical saddle region;
wherein the adjacent tissue layers are atraumatically apposed between the radially expanded proximal and distal ends and along the cylindrical saddle region; 
wherein the body has a length in the foreshortened configuration and wherein each of the proximal and distal flange structures has a diameter that is at least substantially 1.5 times the diameter of the cylindrical saddle region in the foreshortened configuration; [[and]]
wherein the length of the body in the foreshortened configuration is at least 40% less than a length of the body in the elongated tubular configuration; and
wherein the tissue anchor is configured in the foreshortened configuration to establish a fluid drainage path through the cylindrical saddle region. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious a tissue anchor or other device for establishing a fluid flow or drainage path having one or more of the claimed features, including, inter alia, a braided structure forming proximal and distal flanges which foreshortens upon expansion by 40% or more.  For example, see Stinson et al. (US 6,620,122), Berg et al. (US 6,074,416), Amplatz et al. (US 6,468,303), and Adams et al. (US 2009/0082803); none of which disclosing a foreshortening to the extent as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771